NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 18a0336n.06

                                       Case No. 17-3994

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                                   FILED
                                                                                 Jul 10, 2018
                                                                            DEBORAH S. HUNT, Clerk
ISLAND CREEK COAL COMPANY,                         )
                                                   )
     Petitioner,                                   )
                                                   )      ON PETITION FOR REVIEW
v.                                                 )      FROM THE BENEFITS REVIEW
                                                   )      BOARD,   UNITED    STATES
LINDA HUNT, survivor of Cecal Hunt;                )      DEPARTMENT OF LABOR
DIRECTOR, OFFICE OF WORKERS’                       )
COMPENSATION PROGRAMS; U.S.                        )
DEPARTMENT OF LABOR,                               )
                                                   )
     Respondents.                                  )
                                                   )


       BEFORE: COLE, Chief Judge; SUTTON and LARSEN, Circuit Judges.

       SUTTON, Circuit Judge. Cecal Hunt worked for Island Creek Coal Company for over

23 years, mostly operating equipment in coal mines. He passed away in 2010 from a lung disease.

His widow Linda Hunt filed for survivor’s benefits under the Black Lung Benefits Act. The Act

presumes that those who die of a lung disease after working for more than fifteen years in an

underground coal mine are killed by pneumoconiosis, known more commonly as black lung

disease. Invoking this rebuttable presumption, the Benefits Review Board granted Linda Hunt

benefits. Substantial evidence supports the agency’s decision, and accordingly we affirm.

       Cecal Hunt worked for Island Creek in Kentucky from 1967 to 1991. Hunt spent most of

this time as an underground equipment operator, but he spent the final six years above ground as
Case No. 17-3994
Island Creek Coal Co. v. Hunt
a heavy equipment operator at the coal preparation plant. Hunt developed a lung disease and died

on March 10, 2010.

       His widow Linda Hunt filed an application for survivor’s benefits under the Black Lung

Benefits Act on October 6, 2010. An administrative law judge found that lung cancer and

pneumoconiosis caused Cecal’s death and awarded benefits to Linda. The Benefits Review Board

of the Department of Labor affirmed the decision. Island Creek appealed. 33 U.S.C. § 921(c).

       The Black Lung Benefits Act provides benefits to coal miners (and their survivors) who

are totally disabled due to pneumoconiosis, a “chronic dust disease of the lung and its sequelae,

including respiratory and pulmonary impairments, arising out of coal mine employment.”

30 U.S.C. §§ 902(b), 922. To qualify for survivor’s benefits, a claimant must prove by a

preponderance of the evidence that (1) the miner had pneumoconiosis, (2) his pneumoconiosis

arose at least in part out of his coal mine employment, and (3) his death was due to

pneumoconiosis. Conley v. Nat’l Mines Corp., 595 F.3d 297, 302 (6th Cir. 2010); 20 C.F.R.

§ 718.205; see also 20 C.F.R. §§ 718.202–04.        The only dispute in this case is whether

pneumoconiosis was a cause of Hunt’s death.

       To help resolve these applications fairly and efficiently, the Act establishes several

rebuttable presumptions. Pertinent here, the Act says that, “if a miner was employed for fifteen

years or more in one or more underground coal mines” before his death and the “evidence

demonstrates the existence of a totally disabling respiratory or pulmonary impairment,” we must

presume that “his death was due to pneumoconiosis.” 30 U.S.C. § 921(c)(4). To rebut this

presumption, Island Creek must establish “that no part of the miner’s death was caused by

pneumoconiosis.” 20 C.F.R. § 718.305(d)(2)(ii); see 30 U.S.C. § 921(c)(4). No one here

challenges the validity of this regulation.



                                               2
Case No. 17-3994
Island Creek Coal Co. v. Hunt
       The administrative law judge found that the statutory presumption applied to Hunt’s

application and that Island Creek failed to rebut the presumption. Because the Board adopted the

ALJ’s factual findings, we apply substantial-evidence review to that decision. Greene v. King

James Coal Mining, Inc., 575 F.3d 628, 633 (6th Cir. 2009). In doing so, we do not start from

square one. We ask only whether the ALJ’s findings are supported by “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales,

402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

       The record adequately supports the ALJ’s decision. Hunt worked in an underground coal

mine for at least seventeen years and died of lung disease, triggering the statutory presumption.

       Island Creek argues that Hunt’s pneumoconiosis was not a cause of his death. But it

responds only by pointing to conflicting medical testimony.

       This argument has two defects. For one, Island Creek does not get the benefit of a blank

slate. It must displace the Act’s statutory presumption and prove by a preponderance of the

evidence “that no part of the miner’s death was caused by pneumoconiosis.”              20 C.F.R.

§ 718.305(d)(2)(ii); see 30 U.S.C. § 921(c)(4). It does not suffice to point to medical reports

looking in the other direction. In this setting, Congress decided, ties and close calls go to the

applicant.

       For another, the ALJ gave well-reasoned explanations for discrediting the conflicting

reports. Two reports (from Drs. Oesterling and Bush) establish that lung cancer was the primary

cause of Hunt’s death, but they do not explain how that is inconsistent with pneumoconiosis also

contributing to his death.    “[N]either pathologist,” the ALJ explained, “outlined a specific

physiological process which would be caused by small cell carcinoma but exclusive of contribution

from the clinical and legal pneumoconiosis identified.” J.A. at 258–59.



                                                 3
Case No. 17-3994
Island Creek Coal Co. v. Hunt
        Two other reports (from Drs. Castle and Jarboe) focused only on clinical pneumoconiosis,

or “those diseases recognized by the medical community as pneumoconioses, i.e., the conditions

characterized by permanent deposition of substantial amounts of particulate matter in the lungs

and the fibrotic reaction of the lung tissue to that deposition caused by dust exposure in coal mine

employment.” 20 C.F.R. § 718.201(a)(1). But the Act’s definition of pneumoconiosis sweeps

more broadly, covering any “chronic dust disease of the lung and its sequelae, including respiratory

and pulmonary impairments, arising out of coal mine employment.” 30 U.S.C. § 902(b). The ALJ

justifiably discredited reports that failed to address the relevant medical and legal point.

        One last point. At one place in his 34-page opinion, the ALJ says, “Stated differently, by

operation of the fifteen year presumption, the Miner’s legal pneumoconiosis also presumably

contributed to his death. Accordingly, the Employer cannot rebut that presumption because the

medical-opinion evidence of record does not address that point, except to say that the Miner did

not suffer from legal pneumoconiosis.” J.A. at 259. Read by itself, this statement suggests the

ALJ was engaged in bootstrapping, concluding that the statutory presumption itself proves that

pneumoconiosis caused Hunt’s death. That, of course, is wrong. The statutory presumption is

rebuttable and the company is free to put forward evidence demonstrating that pneumoconiosis

played no causal role in Hunt’s death. Island Creek tried to do so here but its evidence ultimately

failed to rule out that possibility. That satisfies the governing regulation, which (to repeat) requires

Island Creek to demonstrate “that no part of the miner’s death was caused by pneumoconiosis.”

20 C.F.R. § 718.305(d)(2)(ii).

        In the end, weight given to medical opinions, generally speaking, turns on credibility

evaluations left to the ALJ’s expertise and role as fact-finder, so long as he acts reasonably. Big

Branch Res., Inc. v. Ogle, 737 F.3d 1063, 1072 (6th Cir. 2013). Because the ALJ did just that



                                                   4
Case No. 17-3994
Island Creek Coal Co. v. Hunt
here, Island Creek has failed to rebut the statutory presumption of pneumoconiosis, and Linda

Hunt is entitled to benefits.

        We affirm.




                                             5